USDC IN/ND case 2:97-cr-00088-JTM-APR document 907 filed 08/25/20 page 1 of 5


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      No. 2:97 CR 88
                                          )
ERIC FRAZIER                              )

                                 OPINION and ORDER

       This matter is before the court on the motion of defendant Eric Frazier for a

reduction of his sentence pursuant to the First Step Act of 2018, H.R. 5682, 115th Cong.

(Dec. 21, 2018). (DE # 894.) For the reasons set forth below, the motion is granted.

I.     BACKGROUND

       In 1998, defendant pleaded guilty to conspiracy with intent to distribute 5

kilograms or more of cocaine and 50 grams or more of crack cocaine. (DE # 891.) The

offense carried a statutory penalty of 10 years to life imprisonment, plus a minimum of

5 years of supervised release. (Id.) At sentencing, the court concluded that defendant

was responsible for greatly in excess of 1.5 kilograms of crack. (Id.) Defendant’s

sentencing range under the United States Sentencing Guidelines was life imprisonment.

(Id.) The court sentenced defendant to imprisonment, plus 5 years of supervised release.

(Id.) The court later reduced defendant’s sentence to a 384-month term of imprisonment

pursuant to Amendment 782 to the Guidelines. (DE # 828.)

       Through appointed counsel, defendant now moves for a reduction of his

sentence pursuant to the First Step Act of 2018. (DE # 894.)
USDC IN/ND case 2:97-cr-00088-JTM-APR document 907 filed 08/25/20 page 2 of 5


II.    DISCUSSION

       The First Step Act of 2018 independently authorized a district court to resentence

eligible defendants as if the statutory penalties of the Fair Sentencing Act of 2010, Pub.

L. No. 111-220, S. 1789, 111th Cong. (Aug. 3, 2010), were in effect at the time of the

original sentencing. The purpose of the First Step Act was “to address the disparities

between sentences for crack and powder cocaine.” United States v. Shaw, 957 F.3d 734,

735 (7th Cir. 2020).

       At the outset, the Government argues that defendant should be ineligible for

First Step Act relief with respect to his offense (Count 1), which involved both powder

and crack cocaine, because the First Step Act is aimed at rectifying unfairness regarding

crack cocaine, only. The court acknowledges that the Seventh Circuit Court of Appeals

has yet to formally rule on this issue. However, this court joins the “[n]umerous district

courts” who have decided that “a defendant’s offense is still ‘covered’ within the

meaning of section 404(a) of the First Step Act when the defendant was convicted of a

multiple-objective conspiracy.” United States v. Taylor, No. 04 CR 495-38, 2020 WL

2476529, at *4 (N.D. Ill. May 13, 2020) (collecting cases and adopting “majority” position

that defendants may be eligible for relief under First Step Act in cases involving both

crack cocaine and other controlled substances); United States v. Coates, No. 04 CR 464-4,

2020 WL 2745974, at *2 (N.D. Ill. May 27, 2020) (adopting majority position). Thus, the

court rules that the inclusion of powder cocaine in Count 1 does not affect defendant’s

eligibility for First Step Act relief on that count (though, the inclusion of powder cocaine


                                             2
USDC IN/ND case 2:97-cr-00088-JTM-APR document 907 filed 08/25/20 page 3 of 5


in Count 1 may affect the degree of relief ultimately appropriate). This issue aside, the

parties appear to otherwise agree that defendant is eligible for a reduction in his

sentence under Shaw, 957 F.3d at 735.

         Having concluded that defendant is eligible for First Step Act relief, the court

now considers whether a reduction in defendant’s sentence is appropriate. As

recommended by Shaw, 957 F.3d at 741-42, the court considers defendant’s pre-sentence

and post-sentence conduct, including but not limited to the relevant factors in 18 U.S.C.

§ 3553(a), in deciding how to exercise its discretion in response to defendant’s request.

The court’s prior consideration of the § 3553(a) factors explained at sentencing remains

valid.

         First, the court acknowledges that defendant was involved in a vast, long-term

cocaine and crack conspiracy. United States v. Frazier, 213 F.3d 409, 411 (7th Cir. 2000).

The harmful effects of these drugs on Northwest Indiana cannot be overstated. Many

lives have been impacted negatively due to defendant’s involvement in drug

trafficking. However, the court has seriously examined defendant’s positive

rehabilitation during incarceration. Defendant has taken numerous courses while

incarcerated, and completed the coursework and testing necessary to earn his GED,

despite facing a life sentence for most of his incarceration. His BOP supervisors have

independently characterized him as a “role model” for other inmates. Defendant is

active in the BOP’s suicide companion program, which involves watching over inmates

who have been placed on suicide watch. Defendant participates in a conflict avoidance


                                               3
USDC IN/ND case 2:97-cr-00088-JTM-APR document 907 filed 08/25/20 page 4 of 5


program where he speaks to both adults and high school students. In 2019, defendant

was briefly furloughed as part of his transfer between facilities. Specifically, the BOP

entrusted him with the freedom to travel independently by bus for 21 hours from FCI

Milan to FCI Duluth; he self-surrendered at his new facility as required. The court also

acknowledges that defendant has incurred very few institutional infractions. The court

has further considered the positive statements of family and friends submitted in

support of this and prior motions. Deterrence is also an important consideration; the

court finds that the 22 years of incarceration defendant has already served to be an

appropriate deterrent for both this particular defendant and for others. The court has

also thoroughly considered the advisory Sentencing Guidelines range applicable to

defendant, which is currently 324-405 months.

       Having balanced all of the factors and considerations set forth above, the court

finds that a sentence at the low end of the Guidelines range (specifically, 324 months) is

appropriate. This sentence conforms to the effects the Fair Sentencing Act had on the

statutory penalties applicable to Count 1; that count is subject to a statutory penalty of

10 years to life imprisonment given the sheer volume of powder cocaine at issue. 21

U.S.C. § 841(b)(1)(A). A sentence of 324 months is within these bounds.




                                             4
USDC IN/ND case 2:97-cr-00088-JTM-APR document 907 filed 08/25/20 page 5 of 5


III.   CONCLUSION

       For the foregoing reasons, the court GRANTS defendant’s motion for a

reduction in his sentence under the First Step Act (DE # 894) as follows: defendant’s

term of imprisonment is reduced to 324 months. However, if the term of imprisonment

is less than the amount of time defendant has already served, the term of imprisonment

is reduced to time served. Except as provided herein, all provisions of the original and

amended judgments shall remain in effect.

       This order is effective immediately; however, if this order reduces the

defendant’s sentence to time served, RELEASE OF THE DEFENDANT IS STAYED

but only for the time period necessary for the Bureau of Prisons to accomplish the

following tasks required by law, which period MAY NOT EXCEED ten (10) days from

the date this order is entered on the docket: (1) to permit adequate time to collect DNA

samples from the defendant (42 U.S.C. § 14135a); (2) to notify victims and witnesses (18

U.S.C. § 3771); (3) where applicable, to notify law enforcement officials of release of a

violent offender and notify sex offender registration officials of release of a sex offender

(18 U.S.C. § 4042 (b) & (c)); and (4) where applicable, to review defendant for possible

civil commitment as a sexually dangerous person (18 U.S.C. § 4248).

                                          SO ORDERED.

       Date: August 25, 2020

                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                             5
